DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020, 6/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claimed limitation “the distance between the first light emitting cell and the second light emitting cell is different from a distance between the first light emitting cell and the third light emitting cell” is inconsistent in respect to claim 15 as claim 15 claims that “a distance between the first light emitting cell and the 
For purpose of examination, the claim is interpreted in terms of claim 15 such that “a distance between the first light emitting cell and the second light emitting cell is equal to a distance between the first light emitting cell and the third light emitting cell”.

Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 16, the claimed limitation “the distance between the first light emitting cell and the second light emitting cell is different from a distance between the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2018/0088404; hereinafter Chae) in view of Chang et al (US 2016/0372514; hereinafter Chang).
Regarding claim 1, Figs 5 and 8 of Chae discloses a light emitting device comprising:
a first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), a second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and third light emitting cell (OLED on PX3; Fig 8; ¶ 
pads (420; Fig 8; ¶ [0174]) electrically connected to the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]);
a first wavelength converter (140b; Fig 8; ¶ [0096]) configured to convert a wavelength of a light emitted from the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]) into a first wavelength (green light; ¶ [0084]);
a second wavelength converter (140a; Fig 8; ¶ [0096]) configured to convert a wavelength of a light emitted from the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) into a second wavelength (red light; ¶ [0084]) longer than the first wavelength (green light; ¶ [0084]).
However Chae does not expressly disclose the first light emitting cell has a larger area than the third light emitting cell and the second light emitting cell has a larger area than the first light emitting cell.
In the same field of endeavor, Figs 1 and 4-6 of Chang discloses a first light emitting cell (S2; Fig 6; ¶ [0040]) configured to emit green light has a larger area (S2; Fig 6; ¶ [0040]) than a third light emitting cell (S3; Fig 6; ¶ [0040]) and a second light emitting cell (S1; Fig 6; ¶ [0040]) configured to emit red light has a larger area (S1; Fig 6; ¶ [0040]) than the first light emitting cell (S2; Fig 6; ¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first first light emitting 

Regarding claim 2, Figs 5 and 8 of Chae discloses each of the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) is configured to emit blue light (Fig 8; ¶ [0170]);
light having the first wavelength is green light (Fig 8; ¶ [0084]; ¶ [0186]); and 
light having the second wavelength is red light (Fig 8; ¶ [0084]; ¶ [0186]).

Regarding claim 3, Chae in view of Chang as modified above in claim 1 (Chang in particular) discloses area ratios of the first light emitting cell (S2; Fig 6; ¶ [0040] of Chang and the second light emitting cell (S1; Fig 6; ¶ [0040]) with regard to third light emitting cell (S3; Fig 6; ¶ [0040]). (¶ [0040]-[0042] discloses area ratios of different light emitting cells and also area of each sub-pixel or light emitting cell can be adjusted depending on the luminous efficiency of a particular color and also because luminous efficiency of red color is lower than the luminous efficiency of blue color, the areas of the light emitting cell configured to emit red color will have largest area than the light emitting cell configured to emit green color. Therefore total area of the light emitting surface is adjusted in order to compensate for the luminous efficiency of the specific color)


Regarding claim 4, Figs 5 and 8 of Chae discloses a third wavelength converter (140c; Fig 5; ¶ [0119]) configured to convert a wavelength of light emitting emitted from the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) into a third wavelength shorter than the first wavelength (Fig 5; ¶ [0122]),
wherein the first light emitting cell (OLED on PX2; Fig 5; ¶ [0122]), a second light emitting cell (OLED on PX1; Fig 5; ¶ [0122]) and third light emitting cell (OLED on PX3; Fig 5; ¶ [0122]) are configured to emit ultraviolet light (¶ [0122]).

Regarding claim 5, Figs 5 and 8 of Chae discloses light having the first wavelength (PX2; Fig 5; ¶ [0122]) is green light (¶ [0122]);
light having the second wavelength (PX1; Fig 5; ¶ [0122]) is red light (¶ [0122]); and
light having the third wavelength (PX3; Fig 5; ¶ [0122]) is blue light.

Regarding claim 6, Chae in view of Chang as modified above in claim 1 (Chang in particular) discloses area ratios of the first light emitting cell (S2; Fig 6; ¶ [0040] of Chang and the second light emitting cell (S1; Fig 6; ¶ [0040]) with regard to third light 
Therefore Chae in view of Chang as described above will disclose the entire claimed limitation of claim 6 i.e. area ratios of the first light emitting cell and the second light emitting cell with regard to the third light emitting cell are inversely proportional to a light conversion efficiency ratio of the first wavelength converter and light conversion efficiency ratio of the second wavelength converter with regard to the third wavelength converter respectively.

Regarding claim 7, Figs 5 and 8 of Chae discloses a first color filter (130b; Fig 8; ¶ [0121]) disposed on the first wavelength converter (140b; Fig 8; ¶ [0096]);
a second color filter (130a; Fig 8; ¶ [0121])  disposed on the second wavelength converter (140a; Fig 8; ¶ [0096]); and
a third color filter (150a; Fig 8; ¶ [0121]) disposed on the third wavelength converter.


a second color filter (130a; Fig 8; ¶ [0121])  disposed on the second wavelength converter (140a; Fig 8; ¶ [0096]).

Regarding claim 9, Figs 5 and 8 of Chae discloses a substrate (410; Fig 8; ¶ [0173]) on which the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) are disposed.

Regarding claim 15, Fig 1 and 8 of Chae discloses which the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) are configured to emit green light, red light and blue light respectively (Fig 8; [0122], [0170]); and
a distance between the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]) and  the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) is equal to a distance (Figs 1 and 8) between the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]).

Regarding claim 16, Fig 1 and 8 of Chae discloses the distance between the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]) and  the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) is equal to a distance (Figs 1 and 8) between the first 

Regarding claim 17, Figs 1 and 8 of Chae discloses the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) are provided in one pixel (Fig 1; ¶ [0052]) and
distance between the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) provided in one pixel (PA; Fig 1) is shorter than a distance the second emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and any one of the light emitting cells (OLED in second pixel area; Fig 1) provided in an adjacent pixel.

Regarding claim 19, Fig 1 of Chae discloses the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) are arranged along a straight line (Fig 1).

Regarding claim 20, Figs 5 and 8 of Chae discloses the first conductivity type semiconductor layers (440; Fig 8; ¶ [0176]) of the first, second and third light emitting cells are connected to each other.


In the same field of endeavor, Fig 4 of Chang discloses an extension part (TH1; Fig 4; ¶ [0036]) extending from a pad (TH1; Fig 4; ¶ [0036]) electrically connected to a first conductivity type semiconductor layer (121; Fig 4).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an extension part extending from a pad electrically connected to the first conductivity type semiconductor layer as taught by Chang for the purpose of forming and connecting pixel circuits to various pads/power lines effectively.

Regarding claim 22, Figs 5 and 8 of Chae discloses a film (100b; Fig 8) including the first wavelength converter (140b; Fig 8; ¶ [0096]) and second wavelength converters (140a; Fig 8; ¶ [0096]).

Regarding claim 23, Figs 5 and 8 of Chae discloses a film (100b; Fig 8) including a plurality of laminated layers (160/140/150; Fig 8),
wherein the first (140b; Fig 8; ¶ [0096]) and the second wavelength converters (140a; Fig 8; ¶ [0096]) are disposed on different laminated layers (First wavelength converter is disposed on one end of laminated layers and second wavelength converter is disposed on middle end of laminated layers; So both wavelength converters are disposed on different laminated layers).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2018/0088404; hereinafter Chae) in view of Chang et al (US 2016/0372514; hereinafter Chang) as applied to claims 1 and 9 and further in view of Ke et al (US 2012/0087108; hereinafter Ke).
Regarding claim 10, Figs 5 and 8 of Chae discloses a partition walls (430; Fig 8; ¶ [0176]) disposed between each of the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) and configured to not transmit the light (Fig 8).
However Chae in view of Chang does not expressly disclose a height of each of the first, second and third light emitting cells is lower than height of each partition wall; and
a distance between the partition wall and the first, second and third light emitting cells is less than about 20 µm.
In the same field of endeavor, Figs 3-4 of Ke discloses a height of each of a first light emitting cell (34; Fig 3; ¶ [0042]), a second light emitting cell (35; Fig 3; ¶ [0042]) and third light emitting cell (36; Fig 3; ¶ [0042]) is lower than a height of each partition wall (32/33; Fig 3; ¶ [0043]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a height of each of the first, second and third light emitting cells is lower than height of each partition wall as taught by Ke in order to achieve dividing structures that can ultimately help in achieving better light mixing effect (¶ [0043]).

However, the ordinary artisan would have recognized distance between the partition wall and the light emitting cell to be a result effective variable affecting pitch of the LED package and the illumination efficiency or mixing effect. Thus, it would have been obvious to vary distance between the partition wall and the light emitting cell within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

	Regarding claim 11, Figs 5 and 8 of Chae discloses the partition walls (430; Fig 8; ¶ [0176]) disposed between each of the first light emitting cell (OLED on PX2; Fig 8; ¶ [0170]), the second light emitting cell (OLED on PX1; Fig 8; ¶ [0170]) and the third light emitting cell (OLED on PX3; Fig 8; ¶ [0170]) are integrally connected to each other.

Regarding claim 12, Fig 8 of Chae discloses a width of each partition wall (430; Fig 8; ¶ [0176]) increases as the partition wall is disposed further away from the substrate (410; Fig 8; ¶ [0173]).

Regarding claim 13, Chae in view of combined references above does not expressly disclose a ratio of an area occupied by the partition walls in a planar area of the substrate is 0.5 to 0.99.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2018/0088404; hereinafter Chae) in view of Chang et al (US 2016/0372514; hereinafter Chang) and Ke et al (US 2012/0087108; hereinafter Ke) and further in view of Wang et al (US 2017/0104042; hereinafter Wang).
Regarding claim 14, Chae in view of Chang and Ke does not expressly disclose height of each partition wall (or pixel definition layer) is in range of about 15 µm to about 115 µm.
In the same field of endeavor, Wang discloses height of pixel definition layer can be in the range of 0.1 µm to about 100 µm which overlaps the claimed range (¶ [0033]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that height of the pixel definition layer or partition wall is in the claimed range as taught by Wang for the purpose of using well-known and suitable height range known in the art for forming pixel defining layer. (¶ [0033])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2018/0088404; hereinafter Chae) in view of Chang et al (US 2016/0372514; hereinafter Chang) as applied to claims 1 and 9 and further in view of Yata et al (US 2016/0133675; hereinafter Yata).
Regarding claim 18, Chae in view of Chang does not expressly disclose the first, second and third light emitting cells are arranged in substantially a triangular shape.
In the same field of endeavor, Fig 3 of Yata discloses a light emitting cells (32R/32B/32G; Fig 3; ¶ [0042]) are arranged in a triangular shape (Fig 3).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first, second and third light emitting cells are arranged in a triangular shape in order to achieve the desired configuration of the light emitting cells.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al (US 2012/0087108; hereinafter Ke).
Regarding claim 24, Figs 3-4 of Ke discloses a light emitting device comprising:
a substrate (30; Fig 3; ¶ [0042]);
a first light emitting cell (36; Fig 3; ¶ [0042]), a second light emitting cell (35; Fig 3; ¶ [0042]) and a third light emitting cell (34; Fig 3; ¶ [0042]) respectively disposed on the substrate (30; Fig 3; ¶ [0042]) and configured to respectively emit red light (Fig 3; ¶ [0046]), green light (Fig 3; ¶ [0045]) and blue light (Fig 3; ¶ [0044])and
partition walls (32/33; Fig 3; ¶ [0042]) disposed between the first light emitting cell (36; Fig 3; ¶ [0042]), the second light emitting cell (35; Fig 3; ¶ [0042]) and the third light 
wherein a height of each of the first light emitting cell (36; Fig 3; ¶ [0042]), the second light emitting cell (35; Fig 3; ¶ [0042]) and the third light emitting cell (34; Fig 3; ¶ [0042]) is lower (Fig 3) than a height (Fig 3) of each partition wall (32/33; Fig 3; ¶ [0042]).
However Ke does not expressly disclose distance between the partition walls and the first, second and third light emitting cells is less than about 5 µm.
However, the ordinary artisan would have recognized distance between the partition wall and the light emitting cell to be a result effective variable affecting better light mixing effect (¶ [0043] of Ke). Thus, it would have been obvious to vary distance between the partition wall and the light emitting cell within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 25, Fig 3 of Ke discloses a display apparatus comprising:
a circuit board (¶ [0010]); and
a plurality of pixels (¶ [0010]) arranged on the circuit board,
wherein each of the plurality of pixels includes the light emitting device of claim 24 (Rejection shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Ueda (US 2020/0013990; The prior art discloses a display apparatus including: a plurality of light-emitting elements that constitutes pixels; a wavelength converting layer that is provided on the plurality of light-emitting elements and scatters light emitted from the plurality of light-emitting elements)
Song et al (US 2018/0088261; The prior art discloses A color filter includes a substrate including a first surface having a first pixel area and a second pixel area spaced apart from each other and a light blocking area positioned between the first pixel area and the second pixel area. The color filter further includes a first color converter disposed on the first pixel area and configured to convert incident light to light of a first color, a second color converter disposed on the second pixel area and configured to convert the incident light to light of a second color)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895